Exhibit 99.2 ICTS INTERNATIONAL N.V. POWER OF ATTORNEY AND PROXY This Proxy is Solicited on Behalf of the Management Board and Supervisory Board The undersigned, hereby grants power of attorney and proxy: Ran Langer for and in the name, place and stead of the undersigned to attend the Annual Meeting of Shareholders of ICTS International N.V., a public company whose registered office is in Schiphol Oost, The Netherlands, which Annual Meeting to be held at 10:00, local time, on Tuesday, September 6, 2016, at the offices of the Company, located at Walaardt Sacréstraat, 425-4, 1chiphol Oost, The Netherlands or any adjournment or adjournments thereof, and for and in the name, place and stead of the undersigned to sign at that Annual Meeting the attendance register, to take part in all discussions, to make such proposals as the attorney may deem expedient, and to exercise the right to vote attached to the shares of the undersigned as well as all other rights which may be exercised at the Annual Meeting on behalf of the undersigned and further to do and perform any and all acts relating to the foregoing which may be useful or necessary and which the undersigned might or could or should do if personally present, all this with full power of substitution. If a natural person insert: surname, forenames, full residential address and date of birth. If a body corporate insert: corporate name, place of registered office, full business address. A power of attorney given by a body corporate must be signed by an officer/officers duly authorized to represent the body corporate. If necessary inspect the records of the Chamber of Commerce where the body corporate is registered, and/or its articles of association or by-laws. (Continued and to be signed on the reverse side) ANNUAL MEETING OF SHAREHOLDERS OF ICTS INTERNATIONAL N.V. September 6, 2016 Please date, sign and mail your proxy card in the envelope provided as soon as possible. ↓Pleasedetach along perforated line and mail in the envelope provided. ↓ PLEASEDATE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE. PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE : FOR
